IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARK ANTHONY ROBINSON,                  : No. 781 MAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
            v.                          :
                                        :
                                        :
AS YET UNIDENTIFIED SCI-ROCKVIEW        :
SUPERVISORS IN BOTH THEIR               :
OFFICIAL AND INDIVIDUAL                 :
CAPACITIES, BRIAN THOMPSON,             :
DEPUTY SUPERINTENDANT FOR               :
FACILITY MANAGEMENT, ROBERT             :
MARSH, DEPUTY SUPERINTENDANT            :
FOR CENTRALIZED SERVICES,               :
CAPTAIN DALE, UNIT MANAGER,             :
GRANLUND, JEFFRERY RACKOVAN,            :
GRIEVANCE                               :
COORDINATOR/SUPERINTENDANT              :
ASSISTANT, LT. GRICE, OFFICER VAN       :
GORDER, OFFICER BANEY, OFFICER          :
DAVIS, OFFICER JOHN DOE 1,              :
OFFICER JOHN DOE 2, 'BRENDA', LPN,      :
'PAM', LPN, 'TED' (WILLIAM) WILLIAMS,   :
CHIEF HEALTH CARE                       :
ADMINISTRATOR,                          :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal and "Motion for Good Cause" are DENIED.